Exhibit 10.2











Security Agreement






















November, 2011
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 




Special Reminder


    In order to protect the Company’s (or personal) legal right, please read and
confirm the following carefully before signed this agreement.
 
1.  
All data provided by the Company (or person) is true, completed, legal, valid,
and does not contain any false records, misleading statements or material
omissions.
 

2.  
The Company (or person) has read all terms of this agreement, especially the
terms in bold front, and have fully understood its meaning and legal
consequences.
 

3.  
Before signature, the Company (or person) has the right to amend this agreement.
After the commencement of this agreement, the Company (or person) has to
exercise the rights under this agreement and actively fulfill the obligations.
 

4.  
In order to protect the Company’s (or personal) interest, any change for the
Company’s (or personal) living address, mailing address, telephone number,
business scope, legal representative and others should inform our company by
written notice within 10 days after changed.
 

5.  
If any question, please consult with our company.









 
2

--------------------------------------------------------------------------------

 








Security Agreement


Agreement Number: NEWN-EJENIE20111101-1


Party A: New Energy Systems Group (Creditors of the main agreement)


Party B (Mortgagor): Shenzhen E’Jenie Technology Development Co., Ltd.
Type of ID: Business License   ID number: 440307503224628
Address:    A3 Building, Xinglian Industrial Zone, Pingxin N Rd., Pinghu Town,
Longgang District, Shenzhen, China
Phone number:    61268588                   Fax:    61268895
Legal Representative: Xuemei Fang        Position:     Legal representative


In order to ensure the agreement NEWN20111101-1 (hereinafter referred as the
main agreement) which was signed between Party A and Xuemei Fang, Weirong Xu
(hereinafter referred as debtor) will be implemented, Party B is willing to
pledge its legal owned property to Party A. Party A and Party B agreed to sign
this agreement and obey the following terms after negotiation.
 
A.  Scope of security
 
All of the debts which debtors should bear under this main agreement, including
principle, interest, compound interest, penalty, and expenses for achieving
creditors’ rights. The maximum principal (balance) of debt is RMB$85,533,892.75.
 
B.  Other matters agreed by both parties:
___________________________________________________________________________________________________________________________________________________________.
___________________________________________________________________________________________________________________________________________________________.
____________________________________________________________________________________________________________________________________________________________.
 
C.  This agreement has _4_ copies. Party A, Party B, witness lawyer, and
mortgage registration authorities keep one for each and have the same legal
effect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
D.  
This agreement does not require notarization.
 

E.  
Collateral

1.  
Details could be checked in the Collateral List of this agreement’s exhibits.
 

2.  
Custody and responsibility of the collaterals and ownership certificates
 

During the mortgage period, collateral should be kept by Party B or Party B’s
entrusted agent. Party B should take good care of the collaterals and bear the
responsibility of maintenance and repair to ensure the all collateral is in good
condition and ready to be inspected by Party A at any time.
 
During the mortgage period, if Party B’s action is enough to reduce the
collateral’s value, Party A is entitled to request to stop. If the value of
collateral decreases, Party A is entitled to request Party B to restore the
collateral’s value or request Party B to provide new collaterals which is
acceptable to Party A. The expenses to restore the collateral’s value or to set
up new collaterals should be borne by Party B. If Party B cannot meet Party A’s
requests, Party B should bear the responsibility of compensation. If the
decrease of collateral’s value is not Party B’s fault, Party A has the priority
to receive this collateral’s insurance payment and compensation, or Party B
should deposit that amount into the third party which is designated by Party A.
The remaining collateral which does not lose their value should remain as
collaterals.
 
During the mortgage period, with written approval of Party A, Party B can
transfer the collateral. If the transfer price is obviously lower than the
collateral’s value, Party A can ask Party B for appropriate guarantees. If Party
B cannot provide, Party B shall not transfer the collateral.
 
The amount which Party B receives for transfer of the collateral shall be paid
to Part A to satisfy the debt in advance or be deposited into the third party
designated by Party A.
 
The transfer amount that exceeds the debt will belong to Party B, and debtor
should bear of the insufficient part.
 











F.  
Default and breach of agreement
 

1.  
Default event
 

The following shall be deemed a default event has occurred:
 
i.  
Party B violated any obligations under this agreement or Party B shown or by
their actions that they will not fulfill their obligations under this agreement;
 

ii.  
Any data, documents, statements, warranties, and confirmation which was provided
by Party B was untrue, inaccurate, incomplete or false, misleading statements,
or material omissions;
 

iii.  
Party B conceal the real important situation and do not comply with Party A’s
investigation , examination and inspection;
 

iv.  
The mortgage is invalid or revoked;
 

v.  
The debts under main agreement expired or due earlier, Party A’s debts are not
fully or partly paid;
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
vi.  
Party B did not have partly or fully ownership of collateral to dispose, or
there is dispute of collateral;
 

vii.  
Party B dispose collateral without any Party A’s written consent;
 

viii.  
The value of collateral damage or significant impairment, or the value of
collateral has the possibility to damage or significant impairment;
 

ix.  
Party B’s lazy notice the damage or impairment of collateral to Party A;
 

x.  
Other situations which will damage or may damage Party A’s interest.
 

2.  
Breach of agreement
 

When the events in F-1 happen, Party A is entitled to take the following single
or multiple actions:
 
i.  
Require Party B immediately stop or deter others violations of the collateral;
 

ii.  
Require Party B to compensate for all Party A’s lost;
 

iii.  
Require Party B to restore the value of collateral or provide other Party A’s
written approved collateral;
 

iv.  
Party A has the priority to get the repayment if the collateral were discount,
auction or sold; when the amount of sale or auction of collateral were over
Party A’s claims part, it will belong to Party B; when the amount were
insufficient to satisfy Party’s claims, Party A further recourse;
 

v.  
Party A is entitled to claim other relief measures in accordance with the law or
the agreement.
 

G.  
 Party B’s declaration and guarantee
 

1.  
Party B has the legal power, right, and authority to the execution, delivery and
performance of this agreement. The agreement is valid and binding to Party B and
can execute to Party B in accordance with the term of this agreement.
 

2.  
When Party B is a company, Party B is legally established in its jurisdiction,
valid existence and has good reputation. Party B owns all the rights and has
government’s licensing and approval in its current business.
 

3.  
Party B ensure that all the date provided to Party A were true, completed,
legal, valid, and does not contain any false records, misleading statements or
material omissions.
 

4.  
Party B ensures its legal ownership of collateral and there is no dispute with
any third party. This agreement which Party B signed and implemented does not
conflict to its other agreements.
 

5.  
Party B hereby undertake its entirely in good faith to fulfill all of its
obligation under the agreement and will not make any behavior (including should
do but do not to do or should not do but do) which endanger the achievement of
the term of this agreement.
 

6.  
Party B hereby undertake, if change occurred in the living address, mailing
address, telephone number and employment status (or business, the legal
representative) and other matters, it should ensure to that changes should
inform Party A through written notice within 10 days after change occurred. If
Party B did not inform accordingly, all data which Party A sent based on the
original address will be seem as served.
 

7.  
Party B hereby confirm that it has carefully reviewed and fully aware of and
understand the contents of all the terms of this agreement and signing of this
agreement is the real meaning of that.
 

8.  
Party B ensures that the collateral list as show in the exhibit in this
agreement is true, accurate, and complete. If any false statements or material
omissions which resulted mortgage is invalid; collateral is insufficient and
other situations, Party B should take full of responsibility for the debts and
related compensation for debtors under this main agreement.
 

H.  
 Once the following situation happened, Party B should automatically take the
remedial measures and inform Party A by written notice timely:
 

1.  
The loss and damage of collateral caused the value of the collateral disappear
or reduce.
 

2.  
The ownership of collateral change or dispute.
 

3.  
The collateral has been seized or frozen.
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
I.  
The collateral provided by Party B is independent and will not be affected or
replaced by the guarantee from others.
 

J.  
No matter what reason caused the terms of main agreement become partly or fully
invalid, Party A still has the right in accordance with the relevant legal
requirements to require the debtors of the main agreement to pay back the loan
principle, interest and other payments. In these situations, the validity of
this agreement is not affected, Party B should still bear the security
responsibility based on this agreement for the debtor’s obligation under the
main agreement.
 

K.  
All the expenses occurred for the sign and implement of this agreement between
Party A and Party B, including notary or witness fees, registration fees, sale
or auction fees, etc. should be taken care by Party B.
 

L.  
 Modification of the agreement
 

1.  
After consulted and confirmed, this agreement can be modified or canceled by
written format.
 

2.  
When the main agreement needs to modify, Party A should ask Party B’s approval
by written notice timely. Once Party B agreed, Party B will continue taking the
same related responsibility. However, if the modify of main agreement caused the
reduce of the debt which the debtors should bear (include but not limit to the
reduce of the debt amount, the shortening of debt maturity, etc), Party B should
be deemed to have agreed such changes, which will no need to obtain Party B’s
consent and Party B should bear the responsibility based on the modified main
agreement.
 

M.  
During the duration of this agreement, any Party A’s tolerance to Party B’s
breach of agreement, delay to implement the right which Party A should have will
not damage, affect or limit the rights which Party A should have in accordance
with this agreement or relevant law as a creditor. This could not be treated as
that Party A’s breach of agreement or approval and Party A’s give up the right
to take any action to Party B’s current or future breach of agreement.
 

N.  
 Application of the law and dispute resolution
 

1.  
This agreement is entered into by PRC laws and applicable PRC laws.
 

2.  
This agreement’s dispute should resolve in accordance with the team in the main
agreement.
 

O.  
 This agreement will enter into force once signed by all parties (if the parties
were natural person, this agreement should be signed by that person, if the
parties were legal persons or other organizations, this agreement should be
signed by the entitled person or seal, and combined with official seal.)
















 
6

--------------------------------------------------------------------------------

 

Exhibit: Collateral List


For the above statement, mortgagor guarantees that are true, accurate, and
complete. If any false statements or material omissions caused the mortgage is
invalid, insufficient collateral value, and damaged the main creditor’s
interest, the mortgagor is willing to bear all the responsibilities for the
debtors under the main agreement.




Party A’s seal:
Representative or Consignee: /s/ Weihe Yu
Date: November 24, 2011






Party B’s seal:
Representative or Consignee: Xuemei Fang
Date: November 24, 2011
 
 
 
7

--------------------------------------------------------------------------------

 
 
Code
Item
Type
Department
Recorded Date
Original Value
Accumulated Depreciation
Net Value
010067
Single groove ultrasonic cleaner  JW-1024
Production equipment
Steel shell production workshop
2003-09-03
7,800.00
7,800.00
0
010068
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2003-09-11
220
220
0
010069
Open type inclinable power press J23-25B
Production equipment
Steel shell production workshop
2003-09-23
11,000.00
11,000.00
0
010074
Centrifugal hot wind drier 35#
Production equipment
Steel shell production workshop
2003-09-26
1,900.00
1,900.00
0
010075
Taper machine-type C
Production equipment
Steel shell production workshop
2003-10-01
27,000.00
27,000.00
0
010079
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2003-10-17
220
220
0
010087
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2003-10-28
160
160
0
010089
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2003-10-30
2,000.00
2,000.00
0
010090
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2003-10-30
2,000.00
2,000.00
0
010091
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2003-10-30
2,000.00
2,000.00
0
010092
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2003-11-21
3,300.00
3,300.00
0
010093
Open type inclinable power pressJ23-8T
Production equipment
Steel shell production workshop
2003-11-21
3,300.00
3,300.00
0
010094
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2003-11-24
2,200.00
2,200.00
0
010101
Three phase motor
Production equipment
Steel shell production workshop
2004-01-04
220
220
0
010105
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010106
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010107
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010108
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010109
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010110
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-01-08
220
220
0
010111
Optical grating position transducer
Production equipment
R&D
2004-01-12
2,200.00
2,200.00
0
 
010113
Open type double-column inclinable press J23-40T
Production equipment
Aluminum cap prodcution workshop
2004-01-15
16,500.00
16,500.00
0
010114
Open type double-column inclinable press J23-40T
Production equipment
Aluminum cap prodcution workshop
2004-01-15
16,500.00
16,500.00
0
010115
Micro air compressor 2B-0117
Production equipment
Steel cap prodcution workshop
2004-02-06
2,050.00
2,050.00
0
010116
Single groove ultrasonic cleaner HBD-1024
Production equipment
Steel shell production workshop
2004-02-10
7,600.00
7,600.00
0
010117
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
010118
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010119
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010120
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010122
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010123
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010125
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,200.00
2,200.00
0
010127
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,300.00
2,300.00
0
010130
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-10
2,300.00
2,300.00
0
010131
Milling machine 3SH0
Production equipment
R&D
2004-02-12
24,000.00
24,000.00
0
 
010132
Cooling tower CT-20T
Production equipment
Steel cap prodcution workshop
2004-02-15
1,800.00
1,800.00
0
010134
Open type double-column inclinable press J23-8T
Production equipment
Aluminum shell production workshop
2004-02-25
9,000.00
9,000.00
0
010135
Open type double-column inclinable press J23-8T
Production equipment
Aluminum shell production workshop
2004-02-25
9,000.00
9,000.00
0
010136
Open type double-column inclinable press J23-8T
Production equipment
Aluminum shell production workshop
2004-02-25
9,000.00
9,000.00
0
010137
Open type double-column inclinable press J23-8T
Production equipment
Aluminum shell production workshop
2004-02-25
9,000.00
9,000.00
0
010138
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-25
2,500.00
2,500.00
0
010140
Open type inclinable power press J23-8T
Production equipment
Steel shell production workshop
2004-02-25
2,500.00
2,500.00
0
010143
Electrical machinery 0.75KW
Production equipment
Steel shell production workshop
2004-02-25
210
210
0
010144
Electrical machinery 0.75KW
Production equipment
Steel shell production workshop
2004-02-25
210
210
0
010145
Electrical machinery 1.1KW
Production equipment
Steel shell production workshop
2004-02-25
350
350
0
010150
Injection machine FT-600DS
Production equipment
Steel cap prodcution workshop
2004-03-11
75,000.00
75,000.00
0
010151
Super CNC wirecutting machine 2NC-100
Production equipment
Steel cap prodcution workshop
2004-03-15
65,000.00
65,000.00
0
010152
Centrifugal hot wind drier 35#
Production equipment
Steel shell production workshop
2004-03-15
1,950.00
1,950.00
0
010153
Single groove ultrasonic cleaner  BDA-1024
Production equipment
Steel shell production workshop
2004-03-20
7,500.00
7,500.00
0
010154
Open type auto-presser JZ21-16T
Production equipment
Steel cap prodcution workshop
2004-03-21
23,000.00
23,000.00
0
010156
Single groove ultrasonic cleaner  HBD-1024
Production equipment
Steel shell production workshop
2004-03-25
7,600.00
7,600.00
0
010157
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2004-03-31
230
230
0
010158
Electrical machinery 0.75KW
Production equipment
Steel shell production workshop
2004-04-06
190
190
0
010159
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2004-04-06
190
190
0
010160
Open type auto-presser JZ21-20T
Production equipment
Steel cap prodcution workshop
2004-04-10
32,000.00
32,000.00
0

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
010162
Instrument Lathe CJ0832
Production equipment
Steel shell production workshop
2004-04-15
1,400.00
1,400.00
0
010163
Manual horizontal spindle and reciprocating table surface grinder JPM250
Production equipment
R&D
2004-04-15
20,800.00
20,800.00
0
010164
Moudle frameJB04-17
Production equipment
R&D
2004-04-18
7,600.00
7,600.00
0
 
010165
Crusher5HP
Production equipment
Steel cap prodcution workshop
2004-04-24
3,500.00
3,500.00
0
010166
Wire-cutting machine DK7225
Production equipment
R&D
2004-04-25
20,000.00
20,000.00
0
 
010167
Injection machine FT-600DS
Production equipment
Steel cap prodcution workshop
2004-05-01
75,000.00
75,000.00
0
010169
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-05-04
245
245
0
010170
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-05-04
245
245
0
010171
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-05-04
245
245
0
010172
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2004-05-04
245
245
0
010173
Single groove ultrasonic cleaner  JCD-1024
Production equipment
Steel cap prodcution workshop
2004-05-04
7,500.00
7,500.00
0
010174
Open type auto-presser JZ21-25T
Production equipment
Steel cap prodcution workshop
2004-06-17
34,000.00
34,000.00
0
010175
Open type auto-presser JZ23-8T
Production equipment
Steel shell production workshop
2004-07-01
2,730.00
2,730.00
0
010176
Open type auto-presser JZ23-8T
Production equipment
Steel shell production workshop
2004-07-01
2,730.00
2,730.00
0
010177
Open type auto-presser JZ23-8T
Production equipment
Steel shell production workshop
2004-07-01
2,730.00
2,730.00
0
010178
Open type auto-presser JZ23-8T
Production equipment
Steel shell production workshop
2004-07-01
3,040.00
3,040.00
0
010179
Open type auto-presser JZ23-8T
Production equipment
Steel shell production workshop
2004-07-01
3,040.00
3,040.00
0
010182
Bench-type drilling machine 2HX-13
Production equipment
R&D
2004-07-17
338.33
338.33
0
010183
Bench-type drilling machine 2HX-13
Production equipment
Steel shell production workshop
2004-07-17
338.33
338.33
0
010184
Bench-type drilling machine 2HX-13
Production equipment
Steel shell production workshop
2004-07-17
338.33
338.33
0
010185
Bench-type drilling machine 2HX-13
Production equipment
Steel shell production workshop
2004-07-17
338.33
338.33
0
010186
Desktop presser JB04-1
Production equipment
Steel shell production workshop
2004-07-17
338.33
338.33
0
010187
Desktop presser JB04-1
Production equipment
Steel shell production workshop
2004-07-17
338.35
338.35
0
010188
Lathe C60140A
Production equipment
R&D
2004-07-25
30,800.00
30,800.00
0
 
010190
Air feederAF-3C
Production equipment
Aluminum cap prodcution workshop
2004-08-04
1,900.00
1,900.00
0
010191
Air feederAF-3C
Production equipment
Aluminum cap prodcution workshop
2004-08-04
1,900.00
1,900.00
0
010192
Light material frameCR-80
Production equipment
Steel cap prodcution workshop
2004-08-04
1,900.00
1,900.00
0
010193
Light material frameCR-80
Production equipment
Steel cap prodcution workshop
2004-08-04
1,900.00
1,900.00
0
010194
Screw compressor EA20
Production equipment
Steel shell production workshop
2004-08-10
39,800.00
39,800.00
0

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
010195
Automatic grinder LT-2550AH
Production equipment
R&D
2004-08-19
47,500.00
47,500.00
0
 
010196
Fixed bed presser JG21-80
Production equipment
Aluminum cap prodcution workshop
2004-08-23
178,000.00
178,000.00
0
010197
Fixed bed presser JG21-80
Production equipment
Aluminum cap prodcution workshop
2004-08-23
178,000.00
178,000.00
0
010200
Single groove ultrasonic cleaner  HBD-5036WF
Production equipment
Aluminum cap prodcution workshop
2004-09-03
50,000.00
50,000.00
0
010201
Robot
Production equipment
Aluminum cap prodcution workshop
2004-09-25
29,000.00
29,000.00
0
010202
Robot
Production equipment
Aluminum cap prodcution workshop
2004-09-25
29,000.00
29,000.00
0
010203
Light material frameCR-80
Production equipment
Steel shell production workshop
2004-10-17
1,900.00
1,900.00
0
010204
Light material frameCR-80
Production equipment
Steel shell production workshop
2004-10-17
1,900.00
1,900.00
0
010205
Open type inclinable power press J23-25T
Production equipment
Aluminum shell production workshop
2004-10-28
8,000.00
8,000.00
0
010207
Open type inclinable power press J23-25T
Production equipment
Aluminum shell production workshop
2004-10-28
8,000.00
8,000.00
0
010209
Air compressor V-06
Production equipment
Steel shell production workshop
2004-10-31
15,000.00
15,000.00
0
010210
Air compressor V-06
Production equipment
Steel shell production workshop
2004-10-31
15,000.00
15,000.00
0
010211
Air compressor V-06
Production equipment
Steel shell production workshop
2004-10-31
15,000.00
15,000.00
0
010212
Air compressor V-06
Production equipment
Steel shell production workshop
2004-10-31
15,000.00
15,000.00
0
010213
Injection machine FT-600DS
Production equipment
Steel cap prodcution workshop
2004-10-31
105,000.00
105,000.00
0
010214
Super CNC wirecutting machine DK7740
Production equipment
R&D
2004-10-31
30,000.00
30,000.00
0
 
010215
Super CNC wirecutting machine DK7740
Production equipment
R&D
2004-10-31
30,000.00
30,000.00
0
 
010216
Manual horizontal spindle and reciprocating table surface grinder M7120A
Production equipment
R&D
2004-10-31
25,000.00
25,000.00
0
010217
Milling machine 3SH0
Production equipment
R&D
2004-10-31
28,000.00
28,000.00
0
 
010218
Grinding machine
Production equipment
Steel shell production workshop
2004-10-31
1,500.00
1,500.00
0
010219
Computer counting scale
Production equipment
Steel shell production workshop
2004-10-31
1,500.00
1,500.00
0
010220
Open type double-column pressJ23-40T
Production equipment
Aluminum shell production workshop
2004-10-31
18,000.00
18,000.00
0
010221
Freezer
Production equipment
Steel cap prodcution workshop
2004-10-31
6,000.00
6,000.00
0
010222
Welding machine
Production equipment
Aluminum cap prodcution workshop
2004-10-31
6,000.00
6,000.00
0
010223
High temperature tester
Production equipment
Steel cap prodcution workshop
2004-10-31
9,000.00
9,000.00
0
010224
High temperature tester
Production equipment
Aluminum cap prodcution workshop
2004-10-31
9,000.00
9,000.00
0
010225
Forklift
Production equipment
Steel shell production workshop
2004-10-31
2,100.00
2,100.00
0
010226
Forklift
Production equipment
Steel shell production workshop
2004-10-31
2,100.00
2,100.00
0
010227
Forklift
Production equipment
Steel shell production workshop
2004-10-31
2,100.00
2,100.00
0
010228
Forklift
Production equipment
Steel shell production workshop
2004-10-31
2,100.00
2,100.00
0
010229
Forklift
Production equipment
Steel shell production workshop
2004-10-31
2,100.00
2,100.00
0
010230
Air feederAF-2C
Production equipment
Aluminum cap prodcution workshop
2004-11-23
1,500.00
1,500.00
0
010231
Air feederAF-2C
Production equipment
Aluminum cap prodcution workshop
2004-11-23
1,500.00
1,500.00
0
010232
Air feederAF-2C
Production equipment
Aluminum cap prodcution workshop
2004-11-23
1,500.00
1,500.00
0
010233
Fixed bed presser JH21-80
Production equipment
Aluminum cap prodcution workshop
2004-12-27
178,000.00
178,000.00
0
010234
Air feederAF-3C
Production equipment
Aluminum cap prodcution workshop
2004-12-29
1,700.00
1,700.00
0
010235
TU06Ultrasonic grinder
Production equipment
Steel shell production workshop
2005-04-30
900
900
0

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
010237
Diesel generator
Production equipment
Composition production
2005-04-30
95,000.00
95,000.00
0
 
010238
Elevator
Production equipment
Composition production
2005-04-30
98,000.00
98,000.00
0
 
010239
Robot
Production equipment
Steel shell production workshop
2005-04-30
70,000.00
70,000.00
0
010240
Transformer
Production equipment
Composition production
2005-04-30
135,000.00
135,000.00
0
 
030012
Air conditioner KF-50W
Office equipment
Administration
2003-07-06
2,900.00
2,900.00
0
 
030013
Refrigerator BCO-177
Office equipment
Administration
2003-08-31
1,698.00
1,698.00
0
 
030014
Computer
Office equipment
Finance
2003-10-08
4,444.44
4,444.44
0
 
030015
Time clock
Office equipment
Administration
2003-12-10
500
500
0
 
030016
Computer
Office equipment
Administration
2004-02-26
3,610.00
3,610.00
0
 
030017
Time clock
Office equipment
Administration
2004-03-31
1,150.00
1,150.00
0
 
030018
Air conditioner KF-23GN/Y-T
Office equipment
Administration
2004-07-31
2,600.00
2,600.00
0
 
030019
Air conditioner KF-35GN/DY
Office equipment
Administration
2004-07-31
2,150.00
2,150.00
0
 
030020
Computer
Office equipment
Finance
2004-08-08
4,500.00
4,500.00
0
 
030021
Laser printer CANON
Office equipment
Finance
2004-08-08
1,400.00
1,400.00
0
 
030022
Borehole pump 2.2
Office equipment
Administration
2004-09-17
2,200.00
2,200.00
0
 
030023
FB1800 Scanner
Office equipment
Administration
2004-12-07
837.62
837.62
0
 
030025
Air conditioner LF-75LM
Office equipment
Administration
2005-04-14
4,100.00
4,100.00
0
 
030026
Air conditioner LF-75LM
Office equipment
Administration
2005-04-14
4,100.00
4,100.00
0
 
030027
Air conditioner LF-61LM
Office equipment
Administration
2005-04-14
3,480.00
3,480.00
0
 
030028
Air conditioner LF-51LM
Office equipment
Administration
2005-04-14
2,600.00
2,600.00
0
 
030029
Air conditioner LF-35LM
Office equipment
Administration
2005-04-14
1,750.00
1,750.00
0
 
030030
Freezer
Office equipment
Administration
2005-04-30
1,180.00
1,180.00
0
 
2005010003
Open type inclinable power press J23-16T
Production equipment
Steel shell production workshop
2005-07-08
37,000.00
37,000.00
0
2005010007
Single groove ultrasonic cleaner  JCD-1024
Production equipment
Steel shell production workshop
2005-07-19
78,000.00
78,000.00
0
2005010008
Precision grinding machine PFG-200S
Production equipment
R&D
2005-08-01
290,000.00
290,000.00
0
 
2005010009
Bench-type drilling machine 2Q-4116
Production equipment
R&D
2005-08-05
11,500.00
11,500.00
0
 
2005010010
Desktop presser JB04-1
Production equipment
Steel shell production workshop
2005-07-11
2,600.00
2,600.00
0
2005010011
Centrifugal hot wind drier 35#
Production equipment
Steel shell production workshop
2005-07-21
23,000.00
23,000.00
0
2005010012
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-22
3,500.00
3,500.00
0
2005010013
Open type inclinable power press J23-25B
Production equipment
Steel shell production workshop
2005-07-08
250,000.00
250,000.00
0
2005010015
Electrical machinery 5.5KW
Production equipment
Steel shell production workshop
2005-07-15
2,800.00
2,800.00
0
2005010016
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-22
2,300.00
2,300.00
0
2005010017
manual cutter
Production equipment
Steel shell production workshop
2005-07-22
223,000.00
223,000.00
0
2005010019
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-22
2,766.00
2,766.00
0
2005010020
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-22
2,766.00
2,766.00
0
2005010021
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-22
2,766.00
2,766.00
0
2005010023
Electrical machinery 5.5KW
Production equipment
Steel shell production workshop
2005-07-15
2,300.00
2,300.00
0
2005010027
Milling machine 3SHO
Production equipment
R&D
2005-08-11
239,200.00
239,200.00
0
 
2005010028
Desktop presser BJ04-1
Production equipment
Steel shell production workshop
2005-07-11
1,200.00
1,200.00
0
2005010029
Desktop presser JB04-1
Production equipment
Steel shell production workshop
2005-07-11
1,200.00
1,200.00
0
2005010030
Iron plate 600*450*80
Production equipment
R&D
2005-08-13
3,000.00
3,000.00
0
 
2005010031
Metal circular saw machine
Production equipment
Steel shell production workshop
2005-07-25
55,000.00
55,000.00
0
2005010032
Desktop presser BJ04-1
Production equipment
Steel shell production workshop
2005-07-11
3,000.00
3,000.00
0
2005010033
Desktop presser BJ04-1
Production equipment
Steel cap prodcution workshop
2005-07-05
2,300.00
2,300.00
0
2005010034
Desktop presser JB04-1
Production equipment
Steel cap prodcution workshop
2005-07-05
2,500.00
2,500.00
0
2005010036
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-26
2,000.00
2,000.00
0
2005010038
Scroll chuck125
Production equipment
R&D
2005-08-18
2,800.00
2,800.00
0
 
2005010039
Single groove ultrasonic cleaner  JCD-1024
Production equipment
Steel shell production workshop
2005-07-19
78,000.00
78,000.00
0
2005010040
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-26
2,000.00
2,000.00
0

 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
2005010045
Desktop presser BJ40-1
Production equipment
Steel cap prodcution workshop
2005-07-05
2,250.00
2,250.00
0
2005010046
Desktop presser BJ40-1
Production equipment
Steel cap prodcution workshop
2005-07-05
2,250.00
2,250.00
0
2005010047
Desktop presser JB04-1
Production equipment
Aluminum shell production workshop
2005-08-26
2,400.00
2,400.00
0
2005010048
Desktop presserJB04-1
Production equipment
Aluminum shell production workshop
2005-08-26
2,400.00
2,400.00
0
2005010057
Open type inclinable power press J23-25T
Production equipment
Aluminum shell production workshop
2005-08-30
127,500.00
127,500.00
0
2005010064
Electric hoist
Production equipment
Steel shell production workshop
2005-07-29
23,500.00
23,500.00
0
2005010065
Electrical machinery
Production equipment
Steel shell production workshop
2005-07-15
3,400.00
3,400.00
0
2005010066
Electrical machinery
Production equipment
Steel shell production workshop
2005-07-15
3,400.00
3,400.00
0
2005010241
JB04-27 Manual punch press
Production equipment
Steel shell production workshop
2005-08-01
6,800.00
6,800.00
0
2005010242
AF-2C Feed machine
Production equipment
Steel shell production workshop
2005-08-24
1,500.00
1,500.00
0
2005010243
Hand press
Production equipment
Steel shell production workshop
2005-09-04
245
245
0
2005010244
Hand press
Production equipment
Steel shell production workshop
2005-09-04
245
245
0
2005010245
Hand press
Production equipment
Steel shell production workshop
2005-09-04
245
245
0
2005010246
AF-2C Feed machine
Production equipment
Steel shell production workshop
2005-10-10
3,200.00
3,200.00
0
2005010247
AF-2C Feed machine
Production equipment
Steel shell production workshop
2005-10-10
3,200.00
3,200.00
0
2005010248
AF-2C Feed machine
Production equipment
Steel shell production workshop
2005-10-10
3,200.00
3,200.00
0
2005010250
 EDM PA450
Production equipment
Aluminum cap prodcution workshop
2005-11-15
65,000.00
65,000.00
0
2005010254
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010256
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010257
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010258
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010259
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010260
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010261
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010267
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010271
Open type inclinable power press J23-25T
 
Production equipment
Steel shell production workshop
2005-11-15
80,000.00
80,000.00
0
2005010274
Shrink packagin machine
Production equipment
Steel shell production workshop
2005-11-15
50,000.00
50,000.00
0
2005010275
Desktop presserJB04-1
Production equipment
Aluminum shell production workshop
2005-11-15
3,000.00
3,000.00
0
2005010276
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2005-11-15
300
300
0
2005010277
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2005-11-15
300
300
0
2005010278
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2005-11-15
300
300
0
2005010279
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2005-11-15
300
300
0
2005010280
Hand presser  TH-80P
Production equipment
Steel shell production workshop
2005-11-15
300
300
0
2005010281
Centrifugal hot wind drier 35#
 
Production equipment
Steel cap prodcution workshop
2005-11-30
23,000.00
23,000.00
0
2005010282
Ultrasonic  HBD-4000
Production equipment
Steel cap prodcution workshop
2005-11-30
50,000.00
50,000.00
0

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
2005010287
Open type inclinable power press J23-25T
Production equipment
Aluminum shell production workshop
2005-11-30
80,000.00
80,000.00
0
2005010288
Wire cutting machine 7725-1
Production equipment
R&D
2005-11-30
20,000.00
20,000.00
0
 
2005010289
Desktop presserBJ04-1
Production equipment
Aluminum shell production workshop
2005-11-30
3,000.00
3,000.00
0
2005010290
Desktop presserBJ04-1
Production equipment
Aluminum shell production workshop
2005-11-30
3,000.00
3,000.00
0
2005010291
Light material frameCR-80
 
Production equipment
Aluminum shell production workshop
2005-11-30
2,100.00
2,100.00
0
2005010292
Light material frameCR-80
 
Production equipment
Aluminum shell production workshop
2005-11-30
2,100.00
2,100.00
0
2005010293
Light material frameCR-80
 
Production equipment
Aluminum shell production workshop
2005-11-30
2,100.00
2,100.00
0
2005010294
Light material frameCR-80
 
Production equipment
Aluminum shell production workshop
2005-11-30
2,100.00
2,100.00
0
2005010295
Robot
Production equipment
Steel shell production workshop
2005-11-30
50,000.00
50,000.00
0
2005010296
Robot
Production equipment
Steel shell production workshop
2005-11-30
50,000.00
50,000.00
0
2005010297
Desktop presserJB04-1
Production equipment
Aluminum shell production workshop
2005-11-30
3,000.00
3,000.00
0
2005010298
ink jet printer
Production equipment
Composition production
2005-12-31
51,000.00
51,000.00
0
 
2005030008
Time clock S-180
Office equipment
Administration
2005-09-13
1,900.00
1,900.00
0
 
2005030010
Computer
Office equipment
Administration
2005-09-22
13,998.00
13,998.00
0
 
2005030011
Air conditioner KF-23
Office equipment
Administration
2005-09-26
2,560.00
2,560.00
0
 
2005030012
Monitor
Office equipment
Administration
2005-10-13
5,800.00
5,800.00
0
 
2005030013
Copy machine
Office equipment
Administration
2005-12-31
7,680.00
7,680.00
0
 
2006010001
CR80Feed frame
Production equipment
Aluminum cap prodcution workshop
2006-01-23
1,700.00
1,700.00
0
2006010002
CR80Feed frame
Production equipment
Aluminum cap prodcution workshop
2006-01-23
1,700.00
1,700.00
0
2006010006
Diesel generator
Production equipment
Composition production
2006-07-31
80,000.00
80,000.00
0
 
2006010007
Ultrasonic Dotting machine
Production equipment
Steel shell production workshop
2006-08-31
13,000.00
13,000.00
0
2006030001
Office table
Office equipment
Administration
2006-02-27
3,200.00
3,200.00
0
 
2006070001
Strongbox
Office equipment
Finance
2006-07-30
1,400.00
1,400.00
0
 
2006070002
TV
Office equipment
Administration
2006-07-30
5,988.00
5,988.00
0
 
2006070003
TV
Office equipment
Administration
2006-07-30
3,599.00
3,599.00
0
 
200609001
Computer
Production equipment
Administration
2006-09-30
3,700.00
3,700.00
0
 
200612001
Facility
Buildings
Composition production
2006-12-31
8,049,576.00
1,232,032.52
6,817,543.48
 
200701001
Stainless steel tank
Production equipment
Steel shell production workshop
2007-01-31
7,500.00
7,125.00
375
200703001
Punch
Production equipment
Steel shell production workshop
2007-03-28
17,500.00
16,041.85
1,458.15
200704006
J23L-45TPunch
Production equipment
Aluminum shell production workshop
2007-04-01
27,825.00
25,042.50
2,782.50
200704007
Wire cutting machine DK7725
Production equipment
Composition production
2007-04-24
72,000.00
64,800.00
7,200.00
 
200704008
Automobile
Transportation equipment
Administration
2007-04-17
171,998.00
154,798.02
17,199.98
 
200705001
Electrical Punch JB04-1T
Production equipment
Steel shell production workshop
2007-05-30
1,950.00
1,722.50
227.5
200705002
Electrical Punch
Production equipment
Steel shell production workshop
2007-05-30
1,950.00
1,722.50
227.5
200705007
Spot welding machine SWD-2118_1
Production equipment
Composition production
2007-05-30
6,500.00
6,500.00
0
 

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
200705012
Spot welding machine SWD-2118
Production equipment
Composition production
2007-05-30
6,500.00
6,500.00
0
 
200705015
Spot welding machine SWD-2118
Production equipment
Composition production
2007-05-30
6,500.00
6,500.00
0
 
200705016
Spot welding machine SWD-2118
Production equipment
Composition production
2007-05-30
6,500.00
6,500.00
0
 
200705017
Spot welding machine SWD-2118
Production equipment
Composition production
2007-05-30
6,500.00
6,500.00
0
 
200710001
Computer
Office equipment
Warehouse
2007-10-03
3,999.00
3,199.20
799.8
 
200710002
LCD TV
Office equipment
Administration
2007-10-03
6,999.00
5,599.20
1,399.80
 
200710003
J21DP-25Punch
Production equipment
Aluminum shell production workshop
2007-10-15
14,500.00
11,600.16
2,899.84
200710004
J21DP-25Punch
Production equipment
Aluminum shell production workshop
2007-10-15
14,500.00
11,600.16
2,899.84
200711001
Wire cutting machine
Production equipment
Steel shell production workshop
2007-11-16
72,000.00
56,400.00
15,600.00
200806001
Screw compressor
Production equipment
Composition production
2008-06-01
41,800.00
27,866.80
13,933.20
 
201010001
 
 
Computer
Office equipment
Administration
2010-10-31
3,400.00
1,402.59
1,997.41
201010002
Computer
Office equipment
Administration
2010-10-31
8,160.00
8,160.00
0
 
201010003
Computer
Office equipment
Administration
2010-10-31
8,160.00
8,160.00
0
 
201010004
Computer
Office equipment
Administration
2010-10-31
8,160.00
8,160.00
0
 
201010005
 
 
Access attendance
 
Office equipment
Administration
2010-10-31
800
800
0
201010006
Copy machine
 
Office equipment
Administration
2010-10-31
6,500.00
2,681.25
3,818.75
201010007
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-10-31
1,800.00
1,800.00
0
201010008
Freezer
Production equipment
Battery cell production workshop
2010-10-31
3,200.00
3,200.00
0
201010009
Postive anode ultrasonic
 
Production equipment
Battery cell production workshop
2010-10-31
10,000.00
10,000.00
0
201010010
Postive anode ultrasonic
Production equipment
Battery cell production workshop
2010-10-31
10,000.00
10,000.00
0
201010011
Postive anode ultrasonic
 
Production equipment
Battery cell production workshop
2010-10-31
10,000.00
10,000.00
0
201010012
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
12,000.00
12,000.00
0
201010013
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
12,000.00
12,000.00
0
201010014
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
12,000.00
12,000.00
0
201010015
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010016
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010017
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010018
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010019
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010020
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010021
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,867.55
6,932.45
201010022
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,280.42
7,519.58
201010023
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,280.42
7,519.58
201010024
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,280.42
7,519.58
201010025
Formation cabinet
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
4,280.42
7,519.58
201010026
Forklift
 
Production equipment
Battery cell production workshop
2010-10-31
16,000.00
16,000.00
0
201010027
Electric counting
 
Production equipment
Battery cell production workshop
2010-10-31
2,000.00
1,874.94
125.06
201010028
Electric counting
 
Production equipment
Battery cell production workshop
2010-10-31
1,700.00
701.17
998.83
201010029
Electric counting
 
Production equipment
Battery cell production workshop
2010-10-31
1,700.00
701.17
998.83
201010030
Precising Electric counting
 
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
20,000.00
0
201010031
Short-circuit tester
Production equipment
Battery cell production workshop
2010-10-31
1,000.00
1,000.00
0
201010032
Short-circuit tester
Production equipment
Battery cell production workshop
2010-10-31
1,000.00
1,000.00
0
201010033
Short-circuit tester
Production equipment
Battery cell production workshop
2010-10-31
1,000.00
1,000.00
0

 
 
15

--------------------------------------------------------------------------------

 
 
 
201010034
Short-circuit tester
Production equipment
Battery cell production workshop
2010-10-31
1,200.00
494.96
705.04
201010035
Compressor
 
Production equipment
Battery cell production workshop
2010-10-31
4,900.00
4,900.00
0
201010036
Gas tank
 
Production equipment
Battery cell production workshop
2010-10-31
15,000.00
15,000.00
0
201010037
Gas tank
 
Production equipment
Battery cell production workshop
2010-10-31
15,000.00
15,000.00
0
201010038
Air compressor
 
Production equipment
Battery cell production workshop
2010-10-31
120,000.00
66,818.20
53,181.80
201010039
Oven
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
11,136.41
8,863.59
201010040
Oven
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
11,136.41
8,863.59
201010041
Oven
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
11,136.41
8,863.59
201010042
Oven
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
11,136.41
8,863.59
201010043
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-10-31
17,800.00
9,763.43
8,036.57
201010044
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-10-31
17,800.00
9,763.43
8,036.57
201010045
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-10-31
17,800.00
9,763.43
8,036.57
201010046
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-10-31
17,800.00
9,763.43
8,036.57
201010047
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-10-31
17,800.00
9,763.43
8,036.57
201010048
Resistance meter
 
Production equipment
Battery cell production workshop
2010-10-31
800
800
0
201010049
Resistance meter
 
Production equipment
Battery cell production workshop
2010-10-31
850
329.53
520.47
201010050
Extruder core machine
 
Production equipment
Battery cell production workshop
2010-10-31
4,000.00
4,000.00
0
201010051
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
65,000.00
36,193.16
28,806.84
201010052
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
58,000.00
12,029.61
45,970.39
201010053
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
58,000.00
12,029.61
45,970.39
201010054
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
65,000.00
33,703.64
31,296.36
201010055
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
58,000.00
15,800.69
42,199.31
201010056
Pump
 
Production equipment
Battery cell production workshop
2010-10-31
10,500.00
10,500.00
0
201010057
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
2,900.00
2,900.00
0
201010058
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
2,900.00
2,900.00
0
201010059
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
2,900.00
2,900.00
0
201010060
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
45,000.00
24,682.80
20,317.20
201010061
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
45,000.00
23,000.04
21,999.96
201010062
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
39,000.00
16,087.52
22,912.48
201010063
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
39,000.00
16,087.52
22,912.48
201010064
Battery tester
 
Production equipment
Battery cell production workshop
2010-10-31
39,000.00
16,087.52
22,912.48
201010065
Vacuum Pump
 
Production equipment
Battery cell production workshop
2010-10-31
9,000.00
9,000.00
0
201010066
Large cutting machine
 
Production equipment
Battery cell production workshop
2010-10-31
20,000.00
20,000.00
0
201010067
Powder brush machine
 
Production equipment
Battery cell production workshop
2010-10-31
1,000.00
1,000.00
0
201010068
Powder brush machine
 
Production equipment
Battery cell production workshop
2010-10-31
1,000.00
1,000.00
0
201010069
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
5,200.00
5,200.00
0
201010070
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010071
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010072
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010073
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010074
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31

 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
201010075
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010076
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010077
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010078
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010079
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010080
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.69
22,642.31
201010081
Air conditioner
Production equipment
Battery cell production workshop
2010-10-31
50,150.00
27,507.74
22,642.26
201010082
Eggbeater machine
 
Production equipment
Battery cell production workshop
2010-10-31
9,950.00
9,950.00
0
201010083
Eggbeater machine
 
Production equipment
Battery cell production workshop
2010-10-31
9,950.00
9,950.00
0
201010084
Sealing machine
 
Production equipment
Battery cell production workshop
2010-10-31
15,000.00
15,000.00
0
201010085
Sealing machine
 
Production equipment
Battery cell production workshop
2010-10-31
15,000.00
15,000.00
0
201010086
Coating machine
 
Production equipment
Battery cell production workshop
2010-10-31
270,000.00
148,097.04
121,902.96
201010087
Glove box
 
Production equipment
Battery cell production workshop
2010-10-31
5,500.00
5,500.00
0
201010088
Glove box
 
Production equipment
Battery cell production workshop
2010-10-31
5,500.00
5,500.00
0
201010089
Glove box
 
Production equipment
Battery cell production workshop
2010-10-31
5,500.00
5,500.00
0
201010090
Shelling maching
 
Production equipment
Battery cell production workshop
2010-10-31
5,000.00
5,000.00
0
201010091
Vacuum mixer
 
Production equipment
Battery cell production workshop
2010-10-31
110,000.00
60,335.85
49,664.15
201010092
Vacuum mixer
 
Production equipment
Battery cell production workshop
2010-10-31
110,000.00
60,335.86
49,664.14
201010093
Viscosity test instrument
 
Production equipment
Battery cell production workshop
2010-10-31
18,000.00
18,000.00
0
201010094
Strip dividing machine
 
Production equipment
Battery cell production workshop
2010-10-31
8,500.00
8,500.00
0
201010095
Strip dividing machine
 
Production equipment
Battery cell production workshop
2010-10-31
8,500.00
8,500.00
0
201010096
Strip dividing machine
 
Production equipment
Battery cell production workshop
2010-10-31
8,500.00
3,083.38
5,416.62
201010097
Twin rollers
 
Production equipment
Battery cell production workshop
2010-10-31
185,000.00
99,936.30
85,063.70
201010098
Twin rollers
 
Production equipment
Battery cell production workshop
2010-10-31
185,000.00
99,936.31
85,063.69
201010099
Cooling tower
 
Production equipment
Battery cell production workshop
2010-10-31
3,200.00
3,200.00
0
201010100
Negative anode riveting
 
Production equipment
Battery cell production workshop
2010-10-31
9,000.00
9,000.00
0
201010101
Negative anode riveting
 
Production equipment
Battery cell production workshop
2010-10-31
9,000.00
9,000.00
0
201010102
Negative anode riveting
 
Production equipment
Battery cell production workshop
2010-10-31
9,000.00
9,000.00
0
201010103
Drawstring
 
Production equipment
Battery cell production workshop
2010-10-31
16,000.00
16,000.00
0
201010104
Drawstring
 
Production equipment
Battery cell production workshop
2010-10-31
16,000.00
16,000.00
0
201010105
Transformer cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
8,000.00
8,000.00
0
201010106
Transformer cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
8,000.00
8,000.00
0
201010107
Transformer cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
8,000.00
8,000.00
0
201010108
Coating machine
 
Production equipment
Battery cell production workshop
2010-10-31
170,000.00
91,833.45
78,166.55
201010109
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010110
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010111
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010112
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010113
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010114
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0
201010115
Dehumidifier
 
Production equipment
Battery cell production workshop
2010-10-31
4,500.00
4,500.00
0

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
201010116
Rolling dehumidifier
Production equipment
Battery cell production workshop
2010-10-31
148,000.00
75,644.37
72,355.63
201010117
Film cutting machine
 
Production equipment
Battery cell production workshop
2010-10-31
2,300.00
948.77
1,351.23
201010118
Down suction injection machine
 
Production equipment
Battery cell production workshop
2010-10-31
42,800.00
17,654.93
25,145.07
201010119
Semi-automatic winder
 
Production equipment
Battery cell production workshop
2010-10-31
28,000.00
11,549.99
16,450.01
201010120
Recovery unit
 
Production equipment
Battery cell production workshop
2010-10-31
36,000.00
14,850.00
21,150.00
201010121
Postive anode ultrasonic
 
Production equipment
Battery cell production workshop
2010-10-31
10,000.00
2,963.70
7,036.30
201010122
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010123
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010124
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010125
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010126
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010127
Formation cabinet
 
Production equipment
Battery cell production workshop
2010-10-31
11,800.00
3,497.10
8,302.90
201010128
Laser welding
 
Production equipment
Battery cell production workshop
2010-10-31
58,000.00
14,921.82
43,078.18
201010129
Negative anode riveting
 
Production equipment
Battery cell production workshop
2010-10-31
9,000.00
2,667.24
6,332.76
201010130
Laser welding
 
Production equipment
Battery cell production workshop
2010-11-02
58,000.00
10,633.37
47,366.63
201010131
Battery tester
 
Production equipment
Battery cell production workshop
2010-11-04
39,000.00
7,150.00
31,850.00
201010132
Air dryer
Production equipment
Battery cell production workshop
2010-11-05
13,000.00
2,383.37
10,616.63
201010133
Postive anode ultrasonic
 
Production equipment
Battery cell production workshop
2010-11-04
10,000.00
1,833.37
8,166.63
201010134
Vacuum oven
 
Production equipment
Battery cell production workshop
2010-11-03
17,800.00
3,263.37
14,536.63
201010135
Vacuum oven
Production equipment
Battery cell production workshop
2010-11-03
17,800.00
3,263.37
14,536.63
201010136
Vacuum oven
Production equipment
Battery cell production workshop
2010-11-03
17,800.00
3,263.37
14,536.63
201010137
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010138
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010139
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010140
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010141
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010142
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010143
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010144
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010145
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010146
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010147
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010148
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00

 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
201010149
Negative anode Spot welding machine
Production equipment
Battery cell production workshop
2010-11-05
1,800.00
330
1,470.00
201010150
Air conditioner
Office equipment
Administration
2010-11-09
3,800.00
696.63
3,103.37
 
201010151
Air conditioner
Office equipment
Administration
2010-11-09
3,800.00
696.63
3,103.37
 
201010152
Air conditioner
Office equipment
Administration
2010-11-09
5,200.00
953.37
4,246.63
 
201010153
Air conditioner
Office equipment
Administration
2010-11-09
5,200.00
953.37
4,246.63
 
201010154
Air conditioner
Office equipment
Administration
2010-11-09
5,000.00
916.63
4,083.37
 
201010155
printer
Office equipment
Administration
2010-11-09
1,300.00
238.37
1,061.63
 
201010156
printer
Office equipment
Administration
2010-11-09
1,300.00
238.37
1,061.63
 
201010157
printer
Office equipment
Administration
2010-11-09
1,300.00
238.37
1,061.63
 
201010158
printer
Office equipment
Administration
2010-11-09
1,300.00
238.37
1,061.63
 
201010159
Fax machine
Office equipment
Administration
2010-11-09
1,000.00
183.37
816.63
 
201010160
Fax machine
Office equipment
Administration
2010-11-09
1,000.00
183.37
816.63
 
201010161
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010162
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010163
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010164
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010165
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010166
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010167
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010168
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010169
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010170
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010171
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010172
Computer
Office equipment
Administration
2010-11-09
2,200.00
403.37
1,796.63
 
201010173
Strongbox
Office equipment
Administration
2010-11-09
1,200.00
220
980
 
20110901
c-30T High speed Punch
Production equipment
Aluminum shell production workshop
2011-09-06
102,000.00
1,700.00
100,300.00
20110902
Fixed Punch JH21-80
Production equipment
Aluminum shell production workshop
2011-09-07
155,000.00
2,583.33
152,416.67
20110902_1
Fixed  Punch JH21-80_1
Production equipment
Aluminum shell production workshop
2011-09-07
155,000.00
2,583.33
152,416.67
20110903
Low temperature Injection machine
Production equipment
Battery cell production workshop
2011-09-08
22,000.00
366.67
21,633.33
E'Jenie(Subtotal):
       
17,685,485.06
8,654,996.49
9,030,488.57
 
1005
Computer
Office equipment
Administration
2009-09-15
3,400.00
1,416.75
1,983.25
 
1006
Computer
Office equipment
Administration
2009-09-15
3,400.00
1,416.75
1,983.25
 
1007
Computer
Office equipment
Administration
2009-09-15
3,400.00
1,416.75
1,983.25
 
2003
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-01-13
1,800.00
1,800.00
0.00
 
2004
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-01-13
1,800.00
1,800.00
0.00
 
2005
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 
2006
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 
2007
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 
2008
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 
2009
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
2010
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2006-04-12
1,300.00
1,300.00
0.00
 
2011
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2012
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2013
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2014
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2015
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2016
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2017
Negative anode Spot welding machine
Prodcution equipment
Production workshop
2009-09-17
1,300.00
541.75
758.25
 
2083
Air conditioner
Prodcution equipment
Production workshop
2006-04-26
50,150.00
27,582.57
22,567.43
 
2084
Air conditioner
Prodcution equipment
Production workshop
2006-04-26
50,150.00
27,582.57
22,567.43
 
2085
Air conditioner
Prodcution equipment
Production workshop
2006-04-26
50,150.00
27,582.57
22,567.43
 
2147
Battery voltage automatic detection
Prodcution equipment
Battery Production workshop
2010-10-31
30,500.00
30,500.00
0.00
2148
Ultrasonic Plastic welding machine CSH-1526
Prodcution equipment
Battery Production workshop
2010-10-31
19,000.00
19,000.00
0.00
2149
Production line L1400*W300*H750MM
Prodcution equipment
Battery Production workshop
2010-10-31
13,000.00
11,353.43
1,646.57
2150
Production line L1400*W300*H750MM
Prodcution equipment
Battery Production workshop
2010-10-31
13,000.00
11,353.43
1,646.57
2151
Tape machine
Prodcution equipment
Battery Production workshop
2010-10-31
2,000.00
1,778.94
221.06
2152
Tape machine
Prodcution equipment
Battery Production workshop
2010-10-31
2,000.00
1,778.94
221.06
2153
5V/3ATester
Prodcution equipment
Battery Production workshop
2010-10-31
4,800.00
4,800.00
0.00
2154
Box-type furnace
Prodcution equipment
Battery Production workshop
2010-10-31
3,300.00
3,300.00
0.00
2155
Ultrasonic Plastic welding machine
Prodcution equipment
Battery Production workshop
2010-10-29
35,000.00
6,999.96
28,000.04
2156
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2157
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2158
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2159
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2160
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2161
Battery composite Tester
Prodcution equipment
Battery Production workshop
2010-10-29
4,500.00
900.00
3,600.00
2162
Tape machine
Prodcution equipment
Battery Production workshop
2010-10-29
4,000.00
800.04
3,199.96
2163
Tape machine
Prodcution equipment
Battery Production workshop
2010-10-29
4,000.00
800.04
3,199.96
2164
Production line
Prodcution equipment
Battery Production workshop
2010-10-29
25,000.00
5,000.04
19,999.96
2165
Production line
Prodcution equipment
Battery Production workshop
2010-10-29
25,000.00
5,000.04
19,999.96
2166
Small Punch
Prodcution equipment
Battery Production workshop
2010-10-29
6,800.00
1,359.96
5,440.04
2167
Small Punch
Prodcution equipment
Battery Production workshop
2010-10-29
6,800.00
1,359.96
5,440.04
2168
Small Punch
Prodcution equipment
Battery Production workshop
2010-10-29
6,800.00
1,359.96
5,440.04
2169
Low temperature Injection machine
Prodcution equipment
Battery Production workshop
2010-10-29
85,000.00
17,000.04
67,999.96
2170
Constant temperature and humidity testing machine
Prodcution equipment
Battery Production workshop
2010-10-29
75,000.00
15,000.00
60,000.00
2171
5V/3ATester
Prodcution equipment
Battery Production workshop
2010-10-29
5,700.00
1,140.00
4,560.00
2172
Intelligent battery internal resistance Tester
Prodcution equipment
Battery Production workshop
2010-11-16
4,500.00
825.00
3,675.00
2173
Intelligent battery internal resistance Tester
Prodcution equipment
Battery Production workshop
2010-11-16
4,500.00
825.00
3,675.00
2174
Intelligent battery internal resistance Tester
Prodcution equipment
Battery Production workshop
2010-11-16
4,500.00
825.00
3,675.00
2175
Protection board Tester
Prodcution equipment
Battery Production workshop
2010-11-16
5,000.00
916.63
4,083.37
2176
Computer
Office equipment
Administration
2010-11-19
4,500.00
825.00
3,675.00
 
NewPower(Subtotal):
     
597,850.00
251,491.62
346,358.38
               
Total
       
18,283,335.06
8,906,488.11
9,376,846.95

 
 
 
 
20